Citation Nr: 0729873	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-28 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with erectile dysfunction.

2.  Entitlement to an evaluation in excess of 10 percent for 
diabetic peripheral neuropathy of the right leg.

3.  Entitlement to an evaluation in excess of 10 percent for 
diabetic peripheral neuropathy of the left leg.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.  Entitlement to service connection for a dental 
disability, secondary to service-connected diabetes mellitus.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2005 and June 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge via videoconference.  A copy 
of the hearing transcript is associated with the claims 
folder and has been reviewed.

The issues of entitlement to diabetic peripheral neuropathy 
of the right and left lower extremities, and entitlement to 
service connection for a dental disability, secondary to 
service-connected diabetes mellitus, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Board also notes that the United States Court of Appeals 
for Veterans Claims has held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Entitlement to TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  The 
decisions on the remanded claims could have a significant 
impact on the outcome of the veteran's TDIU claim, and the 
Board finds these issues to be inextricably intertwined.  
Thus, adjudication of the TDIU claim will be held in abeyance 
pending further development.


FINDING OF FACT

The veteran's diabetes mellitus requires a restricted diet 
and insulin, but not a regulation of activities; the veteran 
has not been advised by a physician to avoid strenuous 
occupational and recreational activities because of his 
diabetes.  There is evidence of a loss of erectile power, but 
deformity of the penis has not been shown. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for diabetes mellitus with erectile dysfunction are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.119, 4.31, Diagnostic Codes 7522, 7913 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated in March 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for an increased rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in his possession that pertained to his claim.   

In March 2006, the veteran was notified of the way effective 
dates are established.  Although this notice was received 
after the initial claim was denied, the veteran has submitted 
additional evidence and argument in support of his claim and 
has been able to participate effectively in the processing of 
his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's 20 percent evaluation for diabetes mellitus 
with erectile dysfunction has been assigned pursuant to 
Diagnostic Code 7913.  Under such code, a 20 percent 
evaluation is warranted for diabetes requiring insulin and 
restricted diet; or oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation, the next higher, is warranted 
for diabetes requiring insulin, restricted diet, and a 
regulation of activities.  To warrant the next higher, a 60 
percent, evaluation for diabetes under Diagnostic Code 7913, 
the evidence must show that diabetes requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum evaluation of 
100 percent is warranted when the disability requires more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2007).

On review, the Board finds that an evaluation in excess of 20 
percent evaluation for diabetes mellitus with erectile 
dysfunction is not warranted.  While VA and private medical 
evidence reflects that the veteran's diabetes requires a 
restricted diet and insulin, it fails to show that the 
veteran's diabetes requires a regulation of activities.  
Regulation of activities means "avoidance of strenuous 
occupational and recreational activities."   

The Board acknowledges letters from the veteran's private 
physicians, Dr. Vaughan and Dr. Skelley.  According to a 
February 2004 letter, Dr. Vaughan noted that because of the 
veteran's diabetes, he has a lowered immunity and an 
increased risk for acquiring infections.  Dr. Vaughan urged 
the veteran to take extra precautions in his work 
environment.  Dr. Vaughan, in an August 2004 letter, stated 
that the veteran should take breaks for food and medicine at 
prescribed intervals while on the job.  In a February 2005 
letter, Dr. Vaughan stated that the veteran's diabetes and 
associated neuropathy have created great difficulties in his 
last three jobs, ultimately forcing him to resign each one.  
Dr. Vaughan stated that the veteran's diabetic neuropathy had 
progressed to the point that he has little sensation of touch 
in his feet.  The physician reiterated his contention that 
the veteran should be allowed to eat at proper intervals and 
take his medicine when working.   

In a September 2006 letter, Dr. Skelley, noted that the 
veteran reported the veteran is unable to stand for more than 
30 minutes, and that short walks are very difficult for him.  
Dr. Skelley stated that the veteran's walking ability seems 
"very impaired."

While Dr. Vaughan and Dr. Skelley indicate that the veteran 
experiences painful neuropathy which limits his ability to 
stand and walk, and that any employer should allow him to eat 
and take his medicine at prescribed intervals, the medical 
evidence does not show that the veteran has been advised by a 
physician to avoid strenuous occupational and recreational 
activities.  The regulation of activities is the primary 
characteristic distinguishing the higher evaluation in this 
case and, absent a finding that the veteran's diabetes 
requires a regulation of activities, a higher evaluation is 
not warranted.

In sum, although the veteran's service-connected diabetes 
requires insulin and a restricted diet, the evidence fails to 
show that his diabetes requires a regulation of activities.  
Consequently, an evaluation in excess of 20 percent for 
diabetes mellitus is not warranted. 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

The veteran's erectile dysfunction is evaluated as 
noncompensably disabling under 38 C.F.R. § 4.115b, Diagnostic 
Code 7522, and is therefore considered a part of his diabetic 
process.  Diagnostic Code 7522 provides only a 20 percent 
evaluation for deformity of the penis with loss of erectile 
power.  

On review, the Board finds that the criteria for a 
compensable evaluation for erectile dysfunction under 
Diagnostic Code 7522 are not met, and consequently, a 
separate evaluation is not warranted.  Although the evidence 
shows that the veteran has been issued a prosthetic device 
for his erectile dysfunction (see March 2002 VA order), 
deformity of the penis has not been shown.  Thus, the Board 
concludes that the veteran's erectile dysfunction shall 
remain a part of his diabetic process.  

As the preponderance of the evidence is against the veteran's 
increased rating claim for diabetes mellitus with erectile 
dysfunction, the benefit-of- the-doubt doctrine does not 
apply; therefore, such claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with erectile dysfunction is denied.


REMAND

The veteran seeks separate evaluations in excess of 10 
percent for diabetic peripheral neuropathy of each lower 
extremity.  As noted, the record contains a private statement 
from Dr. Skelley, received in September 2006.  According to 
such statement, Dr. Skelley indicated that the veteran was 
being referred to a neurologist for further evaluation based 
on reports of excruciating pain in the legs and feet.  Thus, 
the Board finds that the RO should request any evidence 
generated from any further subsequent examinations.        

The veteran also seeks entitlement to service connection for 
a dental disability, claimed as secondary to service-
connected diabetes mellitus.  In April 2005, the veteran 
underwent a VA dental examination.  The examiner stated that 
the veteran is missing teeth #1, 2, 3, 4, 15, 16, 17, 18, 19, 
21, 30, 31.  It was also noted that the veteran has caries on 
several maxillary mandibular teeth.  The examiner stated that 
the caries may be secondary to a slight xerostomia that the 
veteran has, which may be associated with his diabetes.  

More recently, in September 2006, an undated letter from Dr. 
Shell, the veteran's private dentist was associated with the 
claims folder.  Dr. Shell stated that the 


veteran has been experiencing dental problems that "most 
probably are related to his diabetes."  Dr. Shell explained 
that diabetic persons have one of the highest rates of 
periodontal disease.  Dr. Shell also noted that the 
medications taken by people with diabetes for hypertension, 
cardiovascular problem and kidney disease cause dry mouth as 
a major side effect.  

On remand, the Board finds that a VA examination is necessary 
to confirm all currently diagnosed dental disabilities, and 
to determine their probable etiology, based on all evidence 
of record, to include Dr. Shell's opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to submit the name and address of 
the neurologist he was referred to by Dr. 
Skelley in September 2006 for his 
peripheral neuropathy.  The dates of 
treatment for should also be provided.  
After securing the necessary 
authorization, the RO should obtain the 
identified records and associate them 
with the claims folder. 

2.  The veteran should be afforded a VA 
dental examination to determine the 
probable etiology of any currently 
diagnosed dental disability.  The claims 
folder must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

For each dental disability identified, 
the examiner should indicate whether 
there is a 50 percent probability or 
greater that it is proximately due to, or 
the result of, service-connected diabetes 
mellitus.  Any opinion should be 
reconciled with the April 2005 VA opinion 
and the undated opinion (received in 
September 2006) provided by Dr. Shell.  A 
complete rationale should be provided for 
any proffered opinion.

3.  If, and only if, additional treatment 
records for peripheral neuropathy of the 
lower extremities are received, the 
veteran should be afforded a VA 
neurological examination to determine the 
nature and extent of his diabetic 
peripheral neuropathy.  The claims folder 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  The 
examiner should specifically review the 
April 2005 VA neurology examination 
report and any records reflecting 
treatment for peripheral neuropathy since 
that time.  

4.  Following the completion of the 
development requested above, the issues 
of entitlement to increased evaluations 
for diabetic peripheral neuropathy of the 
right and left lower extremities; service 
connection for a dental disability, 
secondary to service-connected diabetes 
mellitus; as well as the issue of 
entitlement to a TDIU should be 
readjudicated by the RO.  If the benefits 
sought on appeal are not awarded, the 
veteran should be provided a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


